Matter of County of Wayne (Schenk) (2019 NY Slip Op 04632)





Matter of County of Wayne (Schenk)


2019 NY Slip Op 04632


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND NEMOYER, JJ. (Filed June 7, 2019.) 


MOTION NO. (1224/18) CA 18-00066.

[*1]BY THE COUNTY OF WAYNE RELATING TO THE 2015 TOWN AND COUNTY TAX. COUNTY OF WAYNE, PETITIONER-APPELLANT; PAUL J. SCHENK, JR., PAUL J. SCHENK, SR., AND SHIREEN SCHENK, RESPONDENTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.